Beck, Ch. J.
There was no dispute between the parties involving the terms of the contract between them, or the per*552foi'mance thereof by plaintiff. They only differ upon the question of a single payment. Each party was a witness in his own behalf. Defendant testified positively that he made a payment of $1,000 to plaintiff" during the progress of the work; plaintiff as positively denied it. We think defendant’s testimony is sufficiently corroborated to outweigh the evidence in plaintiff’s behalf. This corroboration is by quite clear testimony of’ at least one witness, and by circumstances shown by others. It is true that the testimony given by plaintiff is not without corroboration to some extent, but we are satisfied that the weight of the evidence is upon defendant’s side of the case. The decree of the district court must be
Affirmed.